IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30103
                         Summary Calendar



JERRY L. ROBINETT,

                                         Plaintiff-Appellant,

versus

DELGADO COMMUNITY COLLEGE; LOUISIANA COMMUNITY AND TECHNICAL
COLLEGE SYSTEM; UNIVERSITY OF LOUISIANA SYSTEM,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CV-2545-T
                       - - - - - - - - - -
                         August 31, 2001

Before JOLLY, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Jerry L. Robinett appeals from the district court’s grant of

summary judgment for the defendants.   He argues that: (1) Delgado

Community College’s policy for the 1994-1995 school year

regarding satisfactory academic progress violated federal law;

(2) he had a property right in the receipt of federal Pell Grant

benefits; (3) he was not given adequate process when such

benefits were denied to him; (4) the district court erred by

assuming that unnamed state employees, whom Robinett sought to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30103
                                 -2-

add to his complaint, were being sued only in their official

capacities; (5) the district court erred by holding that he

failed to cite sufficient evidence for his conspiracy claim;

(6) his conspiracy claim was not prescribed; and (7) the district

court erred by holding that his motion to supplement was dilatory

or futile.   Although Robinett indicated on his notice of appeal

that he sought to appeal the denial of his FED. R. CIV. P. 59(e)

motion, he has abandoned such issue by failing to challenge the

denial on appeal.    See Yohey v. Collins, 985 F.2d 222, 223-24

(5th Cir. 1993).    Similarly, because he has failed to challenge

the district court’s holdings that the named defendants are

immune from the instant lawsuit and that his 42 U.S.C. § 1983

claims based on incidents from the 1994-1995 school year were

prescribed, he has abandoned such issues on appeal.     See id.

     This court reviews a grant of summary judgment de novo.      See

Green v. Touro Infirmary, 992 F.2d 537, 538 (5th Cir. 1993).

Summary judgment is appropriate when, considering all of the

admissible evidence and drawing all reasonable inferences in the

light most favorable to the nonmoving party, there is no genuine

issue of material fact and the moving party is entitled to

judgment as a matter of law.    See FED. R. CIV. P. 56(c); Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc).

     As Robinett has failed to establish that he a

constitutionally-protected right in the receipt of federal Pell

Grant benefits, he has failed to establish a due process claim.

See Bryan v. City of Madison, Miss., 213 F.3d 267, 274-75 (5th

Cir. 2000), cert. denied, 121 S. Ct. 1081 (2001).     Furthermore,
                          No. 01-30103
                               -3-

he failed to provide sufficient evidentiary support to show the

existence of a conspiracy or that such conspiracy affected his

constitutional rights.

     Accordingly, the district court’s judgment is AFFIRMED.